COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00346-CV


IN RE MATTHEW JAMES                                                        RELATOR
LEACHMAN


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied. Nothing in this opinion shall be construed as a ruling on

the trial court’s failure to rule on the merits of “Relator’s Verified Petition To Take

Deposition Before Suit,” which remains pending in the trial court until ruled on by

that court.

                                                     PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

LIVINGSTON, C.J. would request a response.

      1
       See Tex. R. App. P. 47.4, 52.8(d).
DELIVERED: August 23, 2012




                             2